          Case 1:20-cv-10638-VM Document 33 Filed 03/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
LISA TILLEY, et al.,                  :
                                      :
                      Plaintiffs,     :      20 Civ. 10638 (VM)
                                      :
     - against -                      :          ORDER
                                      :
CHRISTOPHER SHELTON, et al.,          :
                                      :
                      Defendants.     :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

        On March 8, 2021, Plaintiffs filed a second motion for leave to

file a second amended complaint. (Dkt. No. 29.) On March 9, 2021, the

Court issued an endorsed order directing Defendants to respond to

Plaintiffs’ request within five days. (“March 9 Order,” Dkt. No. 30.)

Due to a docketing error, the docket sheet erroneously described the

Court’s March 9 Order as granting Plaintiffs’ request for leave to

file a second amended complaint. As a result, Plaintiffs filed the

second amended complaint on March 9, 2021. (Dkt. No. 31.)

        Plaintiffs’ filing of this second amended complaint was improper.

Although the docket sheet contained an inaccurate description of the

Court’s March 9 Order, nowhere in the Court’s March 9 Order were

Plaintiffs granted leave to file the second amended complaint. Under

Local Civil Rule 5.2, “[p]arties have an obligation to review the

Court’s actual order, decree, or judgment (on ECF), which controls,

and should not rely on the description on the docket or in the ECF

Notice of Electronic Filing (NEF).” It is apparent that Plaintiffs

failed to review the Court’s actual March 9 Order, which controls, and

which    did   not   grant   leave   to   file   the   second   amended   complaint.
         Case 1:20-cv-10638-VM Document 33 Filed 03/10/21 Page 2 of 2



Therefore, the Court hereby strikes the second amended complaint (Dkt.

No. 31) from the docket.

SO ORDERED.

Dated:      New York, New York
            10 March 2021
                                         ________________________
                                              VICTOR MARRERO
                                                  U.S.D.J.
